 In the Matter Of LOCAL UNION No. 878 OF THE INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFLandARKANSAS EXPRESS, INC.Case No. 32-CC-3.-Decided November 28,1950DECISION AND ORDERSTATEMENT OF THE CASEUpon an amended charge filed on February 23, 1950, by ArkansasExpress, Inc., herein called Arkansas, the General Counsel of theNational Labor Relations Board, herein called, respectively, the Gen-eral Counsel and the Board, by the Regional Director for the FifteenthRegion (New Orleans, Louisiana), issued a complaint, dated April25, 1950, against Local Union No. 878 of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, AFL, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (b) (4) (A) and Section2 (6) and (7) of the Act. Copies of the complaint, the amendedcharge, and notice of hearing were duly served upon the Respondentand Arkansas.With respect to the unfair labor practices, the complaint allegedin substance that on or about February 6, 1950, and at various datessince, the Respondent engaged in a strike, and by orders, directions,and instructions induced and encouraged employees of certain motorcarriers other than Arkansas to engage in a strike or other concertedrefusal in the course of their employment to use, transport, or other-wise handle or work on any goods, articles, materials, or commoditiesof Arkansas, or intended for delivery to Arkansas, or to performservices with respect thereto, an object thereof being to force or requirecertain motor carriers to cease doing business with Arkansas.Thereafter, the Respondent filed its answer, in which it admittedcertain allegations of the complaint, but denied that it had engagedin the alleged unfair labor practices.Pursuant to notice, a hearing was held at Little Rock, Arkansas,on May 23, 24, and 25, 1950, before Horace A. Ruckel, the Trial Ex-92 NLRB No. 64.255 4256DECISIONS OF NATIONAL LABOR RELATIONS BOARD..aminer duly designated by the Chief Trial Examiner.The General--Counsel,the Respondent,and Arkansas were represented by counseland participated in the hearing.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the close of the General Counsel's case, the Respondent movedto dismiss the complaint on the ground that no violation of the Acthad been shown.The Trial Examiner granted the motion orally fromthe bench and closed the hearing.Thereafter,the General Counsel filed a petition together with a"supporting brief, requesting the Board to review the Trial Examiner'saction in granting the Respondent'smotion to dismiss the complaint,.:and to remand the case to the Trial Examiner for further proceedingsin accordance with law.The Board has considered the petition for::review with its supporting brief, and finds that it is without meritfor the reasons hereinafter discussed.The Board has also reviewedthe other rulings made by the Trial Examiner at the hearing and findsthat no prejudicial error was committed.The rulingsare herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArkansas Express, Inc., an Arkansas corporation, is a motor vehicle,common carrier operating under certificates of public convenience andnecessity issued by the Interstate Commerce Commission and by the:Public Service Commission of the State of Arkansas.Its principal.place of business is at Pine Bluff,Arkansas,and it operates four branchterminals at Little Rock, Camden,and El Dorado,Arkansas, and at-Greenville,Mississippi.During 1949, Arkansas carried over 59 mil-lion pounds of freight, 49 percent of which was carried either by it orits connecting carriers between different States.The parties stipu-lated that the following motor vehicle common carriers,'ArkansasMotor Freight Lines, Inc.; England Brothers Truck Lines; HighwayEmpress, Inc.; Intercity Trucking Company; Jones Trucking Lines,Inc.; Kimbel Lines, Inc.; Mercury Motors, Inc.; Superior ForwardingCo.;andSouthwestern Trading Co.,with which Arkansas inter-changes freight at Little Rock, handle goods and commodities amongthe several States and are engaged in interstate commerce.Arkansas:admits that it is in the business of interstate transportation of generalcommodities. LOCAL UNION 878, INTERN'L BROTHERHOOD OF TEAMSTERS, ETC. 257We find that Arkansas is engaged in interstate commerce within,the meaning of Section 2 (6) and (7) of the Act.,H. THE LABOR ORGANIZATION INVOLVEDThe Respondent, Local Union No. 878 of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,AFL, is a labor organization within the meaning of Section 2 (5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Summary of material facts and evidence 21.BackgroundThe events giving rise to this proceeding occurred in and about LittleRock, Arkansas, and involved the operations of Arkansas, the primaryemployer, and of the various other Little Rock trucking companies,listed above, herein collectively called the other carriers or the sec-ondary employers.The normal practice among these companies was-to interchange freight at their various terminals for further trans-portation and delivery. Ordinarily, a carrier with freight on its docksto be forwarded out of Little Rock by another trucker would call the-latter to pick it up for forwarding. In January 1950, Arkansas ar-ranged with the other carriers that, instead of calling them to pick-up freight at its terminal, it would deliver the freight to their docks.and terminals and would expect them to do likewise.With few ex-ceptions, the other carriers agreed and complied with this request.For a number of years before the strike hereinafter considered, the-Respondent represented certain employees of all of these companies,.including checkers, city drivers, truckmeh, and helpers.The Respondent's contractual relations with the other carriers continued uninter-rupted through the date of the hearing herein. Its last contract with-Arkansas expired on December 31, 1949; following the economic strikeof February 6, 1950, discussed below, Arkansas replaced the strikerswith new employees.2.The strike and the secondary activityOn February 6,1950, the Respondent called the employees of Arkan-sas on strike and started picketing its Little Rock terminal.3At the'W. C. King d/b/a Local Transit Lines,91 NLRB 623.zAll factual findings herein are based on credible and uncontradicted evidence introducedby the General Counsel.Because of the Trial Examiner's favorable ruling on the Respond-ent's motion to dismiss,the Respondent called no witnesses.' So far as appears in the record,the strike was precipitated by the discharge of anemployee.As to settlement attempts or reasons for continuance of the strike,the recordis not clear. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARD:start of the strike, Arkansas notified the connecting carriers of itsinability to handle freight due to the lack of personnel.Thereafter,.Arkansas hired- 40 workers to replace its original complement ofapproximately 55 employees, and requested the other carriers to con-tinue their regular business with it.The Respondent's picketing ofArkansas' premises continued throughout the period of the activitiesdetailed below.The record clearly shows, and we find, that the Respondent, in aid.of its primary dispute with Arkansas, brought pressure upon the other-carriers-secondary employers-to boycott Arkansas completely.Theterminal manager ofHighway Expresstestified that, sometime be-tween February 6 and February 20, the Respondent Union's assistantbusiness agent, James Harrison, told him thatHighway Express-could not call Arkansas for a pickup because there would be "nobodyto check the freight," and that ifHighway Expressmade the call themen "might walk out" with "the sanction of the Union." On Feb-ruary 21, Harrison, according to the testimony of the terminal man-ager ofJones Trucking,told him that "freight that crossed the picketline was unfair freight, and he didn't think that we should handle it."Harrison made a similar request on February 21 of the terminalmanager ofKimbel Lines,saying thatKimbel Lineswas not to deliverfreight to Arkansas or to permit Arkansas to pick up freight at.Kimbel Lines'docks.On February 23, Harrison, having heard thatArkansas Motorhad given freight to Arkansas, threatened a managerofArkansas [Motorwith a strike "if you give them [Arkansas] anyfreight."On the same day, according to the testimony of the man-ager ofEngland Brothers,Harrison also threatenedEngland Brotherswith a strike because it had given freight to Arkansas.Upon themanager's agreement not to give Arkansas any more freight, Har-rison agreed not to call a strike.And, on about February 23, Har-rison told the claims adjustor and solicitor forMercury Motorsthathe was checking up on the motor carriers and that if he found anyof them doing business with Arkansas, he would "put a picket line.around them."It is equally clear that, with the advent of the strike on February 6,virtually all interchange of freight ceased between Arkansas and theother trucking companies in Little Rock.4Except for shipments han-dled surreptitiously and except for shipments to such cities as Hamp-ton and Strong, Arkansas, areas served exclusively by Arkansasshipments that the Respondent usually permitted upon the request ofthe other trucking companies-Arkansasreceivedno freight from4 Interchange of freight continued at Arkansas' Pine Muff, Arkansas,terminal untilFebruary 13, when the Respondent established a picket line around that terminal also. LOCAL UNION 878, INTERN'L BROTHERHOOD OF TEAMSTERS, ETC. 259the other carriers.Nor, up to about February 20, did the other car-riersacceptany freight from Arkansas.On February 20, Arkansas obtained an injunction in the PulaskiChancery Court of the State of Arkansas, directed against the otherLittle Rock carriers and their employees, but not against the Respond-ent.The injunction restrained the other carriers and their em-ployees from refusing "to conduct business relations with [Arkansas]and from continuing to refuse to accept freight shipments from[Arkansas] and to deliver shipments to [Arkansas] for trans-portation...."Following the injunction, the Respondent modified its demandsupon the trucking companies named in the court order by permittingthem, only by use of managerial or supervisory personnel, to acceptfreight from Arkansas and to store it on their docks. In all otherrespects the Respondent continued its pressure upon the other car-riers, insisting that in no event must rank-and-file employees handlefreight received from Arkansas and that no shipments were to begiven to Arkansas by the other carriers.As a result, the freightreceived from Arkansas, instead of being forwarded in its normalcourse, accumulated on the other carriers' docks.What little wasshipped was shipped late and by subterfuge, when union employeeswere not present.On one occasion, Union Agent Harrison, after adiscussion with the terminal manager ofJones Trucking,not onlypermitted some shipments to Hampton and Strong, but also approvedthe handling and forwarding of freight received from Arkansas.,Such instances were the exception and not the rule.The record also shows that to some extent, at least, the interruption,of the flow of freight between Arkansas and other carriers was causedby direct refusal of the employees of the secondary employers tohandle Arkansas freight.Highway Express'terminal manager testi-fied that he talked "to our men about this freight going to ArkansasExpress and they wouldn't handle it," and that after the injunction,he "asked each one [of his employees] individually if he would handleArkansas Express freight and each one said `No'."A Highway Ex-pressemployee, speaking of handling Arkansas freight during thisperiod, testified "that I couldn't, because they were on strike."An-other employee, atArkansas Motor,told his terminal manager that"... we consider it `hot' freight and therefore we wouldn't handlefit]," and that "it would be `hot' freight to tis," if received duringthe strike.The manager ofKimbel Linestestified that an employeetold him "that he would leave the service of the company before hewould touch the goddam freight." The terminal manager ofEnglandBrotherstestified that "our men wouldn't touch it at all," and that he 260DECISIONSOF NATIONAL LABOR RELATIONS BOARD"asked the men to load them [Arkansas freight], theyrefused to loadit. . . ."1This substantially effective boycott of Arkansas continued un-changed until March 12, when the Respondent held a general mem-bership meeting.The record contains only meager evidence as towhat transpired at this meeting.A very brief minute of themeetingreceived in evidence shows that the Respondent's president and busi-ness agent, Odell Smith, "advised the membership that they could notrefuse to handle the freight of the Arkansas Express Company, andthat no one had any authority to order them not to handle ArkansasExpress freight."The membership then voted to "continue to handlethe freight of Arkansas Express Company," and to "refuse to crossany picket line."Further, Lawrence O'Dell,a Superior ForwardingCompanyemployee member of the Respondent, testified that the mem-bership at the union meeting considered the advisabilityof calling astrike against the other carriers, but rejected the idea.He added thatPresident Smith advised the meeting that he [Smith] thought thatthe othercarrierswould cooperate with the Respondent in divertingfreight from Arkansas.On the next day, March 13, the employees of the secondary carriersresumed loading out Arkansas freight that had accumulated on theiremployers' docks and thereafter continued to handlein normal coursesuch freight as was received from Arkansas 5Normally, 60 to 65 percent of Arkansas' freight was received from,and the remainder forwarded to, the othercarriers.The presidentand general manager of Arkansas testified that while shipmentsfor-wardedto the other companies have resumed approximatelynormal,proportionssinceMarch12, receiptsof freightwere "not normal, prac-tically nothing.."3.Activities of the Respondent's agents(a) Intercity Trucking Company'sdockforeman,Gill, testifiedthat shortly afterissuanceof the injunction the Respondent's assist-ant businessagent,James Harrison,spoke to him. at theIntercityTruckingdock and "told me that wewere not goingto handle theOn the resumption of such work by his employeeson March 13,the terminal managerof England Brotherstestified as follows :Well, we hadthis accumulation of. freight on the dock and when it come time toload our northboundtrailer,whyI didn't ask the boys.One of themcome to me andsaid "You knowthat theyreleased us.It's all right to load it." I said, "Yah, Mr.Odell Smith called me and said they had got ready,made arrangements to go ahead'and load it and releasethe freight,"and IthinkI told him over the phone,that hewould have to contact his men and authorize them.He said "That has already beentaken care of"so that was all there was to. that. LOCAL UNION 878, INTERN'L BROTHERHOOD OF TEAMSTERS,ETC. 261[Arkansas]freight . . . the boys are not going to handle it, and theboys were on strike. . . ."Gill is a member of the Respondent Union and is stationed at theIntercity Truckingterminal,along with an office clerk and three otherpickup drivers.According to the testimony of theIntercity Truck-ingmanager,Gill is in charge of the terminal during the absence ofthe manager and of the solicitor,both of whom spend much of theirtime away from the terminal.Gill testified that he "see[s] that themen unload,get the trucks loaded, unload the freight,see that trucks;get out on time"; that he routes the trucks and bills of the other driversand helps load and unload freight; that he spends 50 percent of histime at the terminal and 50 percent in the trucks;and that he receivesthe same rate of pay as the drivers.He also stated that on one oc-never fired anyone, he had authority to send an employee to theterminal manager to be fired and that the latter would fire such em-ployee.In this respect, the terminal manager testified that "the menhave been told in his[Gill's]presence that if they could not work forhim they could not work for me. If he ever sent one to me he wasfired.He would be."(b)W. C. Pepper,an employee ofMercury Motors,testified thaton February 21, on his own initiative,he telephoned the Respondent'spresident and business agent, Odell Smith,and inquired concerningtheUnion'sposition respecting the injunction and any Arkansasfreight that might be offered toMercury Motors.Smith told him thattheMercury Motorsmanager,Mains, could sign for it and "we wouldput it in the warehouse," but that, as it had crossed the picket line,"that freight was hot."Pepper added that he made this call on be-half ofMercury Motors.Pepper further testified that the next,day, at Manager Mains' re-quest, he telephoned Harrison concerning the same problem and thatHarrison advised him "to let some agent sign for it [Arkansas, freight]and when the agent accepts it, to have it put some place in the ware-house where it won't be in the way."Mains testified that he askedPepper to call Harrison because "Pepperismy dockforeman .. .Iwanted him to know whether we could accept it or not."At thehearing, Pepper called himself a checker.Manager Mainsstated that he considers Pepper a dock foreman in charge of the dockand of the proper loading and unloading of trailers.According toMains,". . .when he [Pepper] goes out there to load a trailer he hasfull. authority over those bous(sic) out there to see that it is loaded,and if it is not loaded right he has to answer to me." Pepper also 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDchecks freight in and out, loads and unloads trucks, and acts as amover-short and damage clerk.He receives the same rate of pay as the-drivers and checkers.Manager Mains testified that, although Pepperhas no authority to hire or discharge other employees, his recommenda-tions in these respects are given weight and are followed by themanager.Like Gill, Pepper is a member of the RespondentHe considers it-to be his bargaining representative, and, as there is no union steward.atMercury Motors,he relays union messages to other employees andkeeps their union books for them.(c)Clarence Moore, then a pickup driver employed byHighway -Express,testified that, on one occasion during the Arkansas strike,,Respondent's agent, Harrison, came to theHighway Expressdock.and spoke to Mel Gentry, the dock foreman,6 while Moore and several.applicants for employment were on the dock about 15 feet away.As.a witness, Moore repeatedly insisted that Harrison did not speak to,him but spoke only to Gentry and that "I just heard him {Harrison]say something about freight."Moore's earlier affidavit, offered bythe General Counsel to impeach this witness, contains the statement::"I heard him ask us not to handle it. . . .This was the only time anyone from Local 878 ever talked to me. . . ."Moore denied that hehad made the statement or had sworn to it but admitted his signature.Pressed by the General Counsel, he added, "Everything I said in therewas true except in there where he [General Counsel's investigator].said I told him that I heard Jimmie's statement, I told him I thoughtI heard it."(d)On or about February 23, Harrison visitedMercury Motorsand spoke to its solicitor and claims adjuster, Aycock, admittedly a su-pervisor.Standing by when the conversation occurred were Pepperand the "young lady in the office." Aycock testified that Harrisontold him that he was checking on rumors thatMercury Motorsandother carriers were doing business with Arkansas, and that if so, "Iwill put a picket around them." According to Pepper, Harrison saidthat "If he found anybody doing business with them, he was going togive them 24 hours notice to clear the dock before he would establisha picket line."The "young lady in the office" did not testify.At about the same time, Harrison also spoke to the terminal man-ager ofEngland Brothers.After testifying that this conversation.took place "in hearing distance" of two employees working at thedock and loading out a truck, the manager stated ". . . after Mr.Harrison asked me if I gave the Arkansas Express shipments I said6Gentry supervises employees on the dock and isunderstood to have authority to firerthem.The General Counsel did not contend that Gentryis a nonsupervisory employee. LOCAL UNION 878, INTERN'L BROTHERHOOD OF TEAMSTERS, ETC. 263`yes' and he told me he was serving a strike notice; he asked me if Icouldn't give the shipments to someone else." 7Neither of the twoemployees mentioned was called to testify.(e)As stated above, the Respondent had contracts in effect witheach of the other carriers throughout the period of these events.Eachof the contracts contained the following clause :PICKET LINEIt shall not be a violation of this contract for any employee oremployees to refuse to go through an authorized or legal picketline of a Union.The Union agrees that in the event the Em-ployer becomes involved in controversy with any other Union,the Union will do all in its power to effect a fair settlement.How-ever, if the Employer has in its possession a shipment or ship-ments of merchandise destined to a company on which a strikehas been called and such shipment or shipments were not shippedbefore a notification of the labor controversy, then. the carrierwill be allowed to clear its docks by delivering to the party indispute... .The manager ofArkansas Motorstestified that, in refusing a ship-ment of Arkansas freight, he told an Arkansas official that: "Due tothe fact that Arkansas Express had a picket line around them, wecould not accept the freight, due to the contract with the Union."TheMercury Motorsmanager testified as follows concerning a con-versation he had with Respondent's agent, Harrison, on or aboutFebruary 6, 1950, the date of the strike :A. He told us that they had a picket line around the ArkansasExpress and under the Union contract, we could not do b>sinesswith them until they got it straightened out.Q. Now, in discontinuing business, you understood that wasrefusing shipments, too?A.Well, it is in our contract that we are not to ask men torun a picket line and when they bring freight across the picket.line, I am under the impression that would be the same thing.B. Conclusions1.Contentions of the partiesThe Respondent's motion to dismiss the complaint in this case restsprimarily on the assertion that one of the essential elements requiredIIt does not appearthat theRespondent ever carried outthis threatby calling outon strike the employeesof England Brothersor of any of the other secondary truckingcompaniesinvolved. 264DECISIONS OF NATIONALLABOR RELATIONS BOARDto prove a violation of Section 8 (b) (4) (A) has not been establishedby the evidence offered in the course of the General Counsel's case.The motion attacks the evidence as insufficient to support a.finding thatthe Respondent or its agentsinduced or encouraged employeesof:secondary employers to withhold their services in the course of em-ployment.The pertinent language of Section 8 (b) (4) (A) reads:as follows :It shall be an unfair labor practice for a labor organization orits agents- ... to engage in, or to induce or encourage theemployees of any employer to engage in, a strike or a concertedrefusal in the course of their employment to . . . transport, orotherwise handle or work on any goods. ...The principal issue raised by the motion, therefore, is whether theGeneral Counsel has proved that the Respondent induced theemployeesof the other carriers to refuse to handle Arkansas freightin the course of their employment.Following the language of theproscriptive section of the Act, the complaint alleges that, in additionto such inducement, illegal if proved, the Respondent also engaged in.a strike against the secondary employers.The General Counsel doesnot contend, nor does the record indicate, that any.secondary workinterruption occurred other than that involving the very employeesallegedly induced by the Respondent.Under these circumstances,both elements of the complaint-illegal inducement, whether or notsuccessful,and illegal strike-stand or fall upon the same evidencerelating to the activities of the Respondent's agents.The General Counsel contends that the conduct of Respondent's.assistant business agent, Harrison, and of its president and business.agent, Smith, in ordering Gill, Moore, and Pepper to refuse to handleArkansas freight, and the strike threats of these agents, voiced tosecondary employers but in the presence of their employees, is direct.evidence of illegal inducement of employees withiii the meaning ofSection 8 (b) (4) (A), and, therefore, sufficient to support the complaint, apart from any other evidence contained in the record.Healso contends that if these activities of the Respondent's agents do8The full language of the section reads :Section 8(b). It shall be an unfair labor practice for a labor organization orits agents-. . . .(4) to engage in, or to induce or encourage the employees of any employer to engagein, a strike or a concerted refusal in the course of their employment to use, manufac-ture,process, transport,or otherwise handle or work on any goods, articles,materials,or commodities or to perform any services,where an object thereof is :(A) forcing or requiring any employer or self-employed person to join any labor,or employer organization or any employer or other person to cease using,selling,handling,transporting, or otherwise dealing in the products of any other producer,?processor,or manufacturer,or to cease doing business with any other person ; . . . LOCAL UNION 878, INTERN'L BROTHERHOOD OF TEAMSTERS, ETC. 265notper seconstitute illegal activity, the record as a whole supportsand requires an inference, even in the absence of any direct proof,that the Respondent in fact illegally induced the employees of thesecondary carriers to engage in a work stoppage.And, finally, theGeneral Counsel also argues that the Respondent's identical contractwith each of the other carriers, ien itself, constitutes a violation ofSection 8 (b) (4) (A).As its main defense, and in support of the motion, the Respondentinsists that notwithstanding the clear evidence of secondary' objectiveor-inducement of secondaryemployers,the General Counsel has notshown any inducement by the Respondent ofemployees(other thanthose of Arkansas, the primary employer).As further defenses, theRespondent also argues that it cannot be held responsible for theactivities of its business agents and president, and that the separatecontracts in effect between it and the secondary employers constitutedwaivers by the secondary employers of the activities alleged in. thecomplaint.In his oral argument to the Trial Examiner, and in his brief to theBoard, the General Counsel apparently concedes that, on the strengthof Board precedent, it is settled law that inducement ofemployersaimed at effectuating a secondary work stoppage does not violate anyof the prohibitions contained in the ActsOur decision herein is,therefore, limited to the sole factual issue of the sufficiency of evidenceoffered to prove illegal inducement of employees of secondaryemployers.2.The direct evidence(a)The General Counsel contends that Gill and Pepper, who weretold by the Respondent's agents that the Arkansas freight was "hot"and that "the boys are not going to handle it," are rank-and-file em-ployees and were illegally induced to withhold their services withrespect to struck freight.Without deciding whether the statementsmade by the union agents amounted to inducement or encouragementto cease work,10 we do not consider these incidents as direct evidenceof illegal conduct because we find, as the Respondent argues, that Gilland Pepper are supervisors as defined in the Act. The inducement ofthese individuals, therefore, was inducement of management person-nel, or of secondary employers, rather than of employees within the9SeeSealright Pacific, Ltd.,82 NLRB 271,where we adopted a Trial Examiner'sfinding that the threat of a union representative to picket a secondary employer unlesshe refused to handle the primary employer's products was not a violation of Section 8 (b)(4) (A) because"the language of Section 8 (b) (4) (A) is addressed to the inducementor encouragement of 'employees'rather than'employers'."10Compare,The Grauman Company, 87NLRB 755, andKimsey Manufacturing Company,89 NLRB 1168.929979-51-vol. 92-19 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 8 (b) (4) (A). Regardless of what was said tothem, or whether Pepper called Smith on February 21 because of in-dividual curiosity, or, as he testified, on behalf of his employer, theRespondent's activities with respect to them cannot constitute induce-ment of employees.Our findings with respect to Gill and Pepper are based not only ontheir title of dock foreman, but on the clear evidence of their super-visory authority.Thus, Gill not only "sees" that the men load andunload the trucks, but he once hired an employee and has authority tosend an employee to the manager to be discharged, a recommendationwhich the manager would follow. Indeed, the terminal manager madeGill's supervisory status known to the dock employees in no uncertainterms by advising them that "if they could not work for him [Gill]they could not work for me." And Pepper has "full authority" overemployees in supervising the loading of trucks; his recommendationsas to hire and discharge are given weight and are followed by theemployer.He must answer to his terminal manager if the work doesnot, run smoothly.In concluding that Gill and Pepper are supervisors, we have con-sidered, but find irrelevant, the fact that both are members of theRespondent and that Pepper handles union messages for his subordi-nates.Neither the definition of the word "supervisor" contained inthe Act," nor the exclusion of supervisors from the term "employee"as used in the Act, provides for special treatment of union adherents.12(b)As to Moore, no contention is made that he was other than arank-and-file employee.However, the evidence intended to show thatUnion Agent Harrison told him not to handle Arkansas freight is atbest indirect and vague, and, therefore, unreliable.The General Coun-u Section 2(11) reads :The term "supervisor"means any individual having authority,in the interest ofthe employer,to hire, transfer,suspend, lay off,recall,promote,discharge,assign,reward, or discipline other employees, or responsibly to direct them,or to adjusttheir grievances,or effectively to recommend such action,if in connection with theforegoing the exercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgment.12Pepper's exclusion from the category of employees whose inducement could be violativeof Section8 (b) (4) (A)also disposes of the General Counsel's argument that Harrison'sthreat to the manager ofMercuryMotors,to picket the terminal as a reprisal for handlingArkansas freight, was illegal inducement of Pepper because it was voiced in his presence.If the Respondent could lawfully influence Pepper directly,necessarily,it could also doso indirectly.We attach no significance to the fact that the "young lady in the office" was also presentwhen this threat to picket was made by Harrison.The General Counsel made no specificcontention with respect to. her presence during the conversation.In any event,it doesnot appear that she was required to do any of the work which the Respondent sought tointerrupt.Compare,Conway'sEmpress,87 NLRB 972,holding that a respondent uniondid not unlawfully induce an office worker by requesting him to relay a message concern-ing secondary work stoppage to his foreman,and, in turn,to the employees on behalf ofthe foreman. LOCAL UNION 878, INTERN'L BROTHERHOOD OF TEAMSTERS, ETC. 267sel, who impeached Moore as his own witness, admits in his brief thatMoore's testimony is "not unclouded."As set forth above, Moore in-sisted at the hearing that Harrison had spoken only to the dock fore-man, a supervisor, although he admitted an earlier statement that he"thought" he heard Harrison speak "to all of us."We view this evi-dence as inadequate to support an affirmative finding that Harrisoninduced employee Moore to refuse to work on the Arkansas freightl3(c)Another incident urged by the General Counsel as direct proofof inducement of secondary employees is the threat to call a strikeagainstEngland Brothers,made by Harrison to the manager of thatcompany "in hearing distance" of two employees.Again we cannotagree with the General Counsel's tenuous argument.Unquestionablythe employees of all the secondary employers in Little Rock were-aware of the Respondent's unconcealed strategy of bringing pressureupon the employers to cripple Arkansas' extensive business, even to theextent of threatening to strike the other carriers.Certainly, the Re-spondent's agents could legitimately discuss this planned activity-itself lawful-with the members at union meetings.We deem it im-material, therefore, whether or not the strike threat was in factoverheard by the rank-and-file employees.(d)Finally, the General Counsel contends that the contract be-tween the Respondent and the secondary carriers itself constitutes anindependent violation of Section 8 (b) (4) (A). In that agreement,the only language relating to secondary activity pftovides that em-ployees may. refuse to cross a primary picket line and that secondaryemployers may clear their docks of freight destined to a struck em-ployer.The contract makes no reference whatever to work stoppagesother than at the situs of primary disputes, nor to union activity,either to induce work stoppages or otherwise.As the contract, onits face, is completely silent with respect to the type of union activitywith which Section 8 (b) (4) (A) is concerned, it cannotper sebedeemed violative of the prohibitions contained therein.Apparentlyrecognizing this fact, the General Counsel modified his contention,in his brief, arguing that the contract asunderstood and carried outbetween the parties,constitutes an unfair labor practice.Even assum-ing, as the General Counsel suggests, and as the officials of two second-ary employers(ArkansasMotorandMercury Motors)at least,believed, that by virtue of the contract the secondary. employers hadconsented in advance entirely to cease doing business with Arkansas,there emerges at best only a more effective inducement of thesecondary13 SeeWigmore on Evidence, Third Edition,. § 1018: "It is universally maintained bythe courts that Prior Self-Contradictions are not to be treated as having any substantiveor independenttestimonialvalue." 268DECISIONSOF NATIONALLABOR RELATIONS BOARDemployersto boycott Arkansas.Further to imply, as theGeneralCounsel in effect argues, that the employers' consent to the boycottincluded permission to the Respondent to induce their employees torefuse to handle struck freight, requires a totally unwarrantedstrain-ing of the plain language of the contract.Accordingly, we find noth-ing in the contracts, nor in the manner of their execution and enforce-ment, that constitutes inducement of employees within the meaningof Section 8 (b) (4) (A).3.The circumstantial evidenceIt thus appears that the record contains nodirectevidenceof illegalinducement of employees by the Respondent. The General Counsel,nevertheless, insists that certain undisputed facts, not in themselvesshowing inducement, require the Board to infer that the Respondentin fact induced the employees of secondary employers to cease work.Principal among these facts, amply supported by the record, are theRespondent's secondary objective, its pressure upon the secondaryemployers, the employees' membership in the Respondent union, theachievement of the Respondent's secondary objective, and the con-formity of the employees' attitude with the Respondent's changingpolicy.We have carefully weighed these facts in the light of the recordas a whole and conclude that they are insufficient to satisfy the burdenof a preponderance of the evidence required to support the unfair laborpractice allegations of the complaint.They may giverise to an auraof suspicion.And yet each of these facts is perfectly compatiblewith a plan, asserted by the Respondent, of exerting pressure only onthe secondary employers.Merely because the Respondent achievedlegally results which could also flow from unlawful acts, we are askedto find that it slipped into the prohibitedarea.He cannot do so onthe basis of the insubstantial evidence presented here 14For the foregoing reasons, and upon the entire record, we do notbelieve that the General Counsel, either by direct or indirect evidence,has sustained the burden of proving any of the allegations of the14The General Counsel argues particularly that the Respondent'sauthorization tosecondary employees to handle Arkansas freight afterthe march12 union meeting, andthe statement thereafter by one of themthat "theyreleased us," strongly indicates thatthe Respondenthad previously instructed the employees to withhold their services. In-view of the evidence showing that employees themselves refused to handle "hot"or "unfair"freight,webelieve thatthemore reasonable inference from these facts is that theRespondent merely sanctionedwork by itsmembers which they, as good union men, had-refused and would normally refuse to do. Indeed,more than the flimsy evidence beforeus would be requiredto prove thatthe earlier activities of the union members had beencaused by the Respondent's unfair labor practices,not otherwise shown, rather than bynormal observance of the traditional and widespread practice of union members not to-handle goodsmade "hot" bythe economic strike of their fellow members. LOCAL UNION 878, INTERN'L BROTHERHOOD OF TEAMSTERS, ETC. 269complaint.Accordingly, we hereby affirm the Trial Examiner's rulinggranting the Respondent's motion, and we shall dismiss the complaintin its entirety.As the- evidence does not show that the Respondent or any of itsagents engaged in unlawful' conduct, we find it unnecessary to con-sider the Respondent's further contentions that it is not responsiblefor the activities of Harrison and Smith and that its contracts with thesecondary employers constitute a defense to the alleged unfair laborpractices.CONCLUSIONS OF LAW1.Arkansas Express, Inc., is engaged in commerce within the mean-ing of Section 2 (6) and (7) of the Act.2.The Respondent, Local Union No. 878 of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL, is a labor organization within the meaning of Sec-tion 2 (5) of the Act.3.The Respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (b) (4) (A) of the Act, as alleged in thecomplaint.ORDERUpon the entire record in this case, and pursuant to Section 10. (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the Respondent, Local Union No. 878 of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL, be, and it hereby is, dismissed.CHAIRMAN HERZOG and MEMBER REYNOLDS took no part in the con-sideration of the above Decision and Order.